DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the air gap" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read “the air gap region”.
Claims 2-10 are rejected as ultimately depending from claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-11 of U.S. Patent No. 10,615,271 (Reference Patent) in view of Sonsky (US PGPub 2009/0127615).  Reference Patent claim 7 includes each and every limitation of Instant Application claim 11, except that Instant claim 11 recites “air gap fill” instead of “dielectric fill”.  However, Sonsky discloses isolation cavities (26, para. [0055]; 130, para. [0068]) which may be left unfilled (para. [0031]) to provide the lowest dielectric constant and capacitance, making obvious an air gap region or fill as the dielectric fill.  Instant claims 11-13 and 20 are thus rejected over Reference Patent claim 7 (in combination with Sonsky, as in all that follows); Instant claim 14 over Reference Patent claim 8; Instant claims 15-16 over Reference Patent claim 9; Instant claim 17 over Reference Patent claim 10; and Instant claims 18-19 over Reference Patent claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hekmatshoar-Tabari (US Patent No. 9,059,016) in view of Leidy (US PGPub 2015/0228769), as evidenced by Caneau (US Patent No. 5,102,812) and Donnelly (US Patent No. 4,397,711), and in view of Sonsky (US PGPub 2009/0127615).
Regarding claim 1, Hekmatshoar-Tabari discloses in Fig. 10B (col. 1, line 43:  a lateral bipolar junction transistor), a base region (28, col. 13, lines 28-32:  in Figs. 2-4 as formed of a first semiconductor material 16, col. 4, lines 64-67) of a first III-V semiconductor material (InGaAs, col. 12, line 1) having a first band gap; and emitter and collector regions (34 & 36, col. 13, lines 38-41:  grown as in the previous embodiment of a second semiconductor material, col. 9, lines 45-55: with a band gap larger than that of the first semiconductor material) present on opposing sides of the base region, wherein the emitter and collector regions are comprised of a second III-V 
Hekmatshoar-Tabari appears not to explicitly disclose a region underlying the base region, emitter region and the collector region, the region having an inverted apex geometry, wherein sidewalls of the region extending to an apex of the inverted apex geometry are present on facets of the supporting substrate having a {110} crystalline orientation, the region being a single continuous region that is present underlying a portion of each of the base region, the emitter region and the collector region.
Leidy discloses in Fig. 1, a dielectric region (190, para. [0041]:  isolation material filled trench 112) underlying an HBT (para. [0041]), the dielectric region having an inverted apex geometry (see Fig. 1), wherein sidewalls of the dielectric region extending to an apex of the inverted apex geometry are present on facets of a supporting substrate semiconductor material.  Leidy also discloses that etching the substrate is done by selective etch of a substrate under a device layer of dissimilar composition (301 selective to 302, para. [0043-0044]), and with the substrate having a [100] surface orientation (para. [0047]) facet selective etch enables {110}-oriented trench bottom facets (Fig. 6, para. [0055-0056]).  As shown in Figs. 4A-B (see para. [0054-0055]), a void is formed in an annular shape using mask opening 304, thus creating a single void to be dielectric filled in the substrate surrounding a supporting central portion.  The Examiner notes that the asymmetric trench bottoms shown in Fig. 6 result from extra process steps and is a space improvement over that shown for symmetric trenches in Fig. 1.  Caneau and Donnelly provide evidence that [100]-oriented InP substrate is appropriate for a lateral HBT (Caneau, col. 2, line 39), and that crystal-plane selective etch chemistries to produce the {110} trench bottoms of Leidy are well known in the art for InP (Caneau, Fig. 9, col. 5, lines 43-45:  symmetric, 45-degree V-shaped groove by anisotropic etch of InP; Donnelly, col. 2, line 55 to col. 3, line 20).  The underlying dielectric trench region reduces parasitic capacitances and resistances and improves fT and fmax of the HBT (Leidy, para. [0041]).  
T and fmax of the HBT by, e.g. reducing or eliminating the resistive layer adjacent to the collector, emitter, and base bottoms and replacing it with the trench dielectric.  Moreover, it would be obvious to minimize the remaining substrate support to minimize said parasitics.  In combination with Hekmatshoar-Tabari, this would entail removing as much substrate directly under the base region as possible, subject to necessary physical support with respect to device physical dimensions, these being obvious design tradeoffs.  Therefore, in addition to creating the void underlying the collector and emitter regions, it would be obvious to create the void underlying as much of the base region as possible.  In so doing, there is a dielectric region underlying the base region, emitter region and the collector region, the dielectric region having an inverted apex geometry, wherein sidewalls of the dielectric region extending to an apex of the inverted apex geometry are present on facets of a supporting substrate having a {110} crystalline orientation, the region being a single continuous region that is present underlying a portion of each of the base region, the emitter region and the collector region..
Hekmatshoar-Tabari as combined appears not to explicitly disclose that the dielectric region is an air gap region.
Sonsky discloses isolation cavities (26, para. [0055]; 130, para. [0068]) which may be left unfilled (para. [0031]) to provide the lowest dielectric constant and capacitance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to leave the trenches of Hekmatshoar-Tabari as combined unfilled to provide the lowest dielectric constant and capacitance.  In so doing, the dielectric region is an air gap region.
Regarding claim 2, Hekmatshoar-Tabari further discloses that the semiconductor device a bipolar junction transistor (col. 1, line 43).

Regarding claim 6, Hekmatshoar-Tabari further discloses that the bipolar junction transistor is a lateral bipolar junction transistor (col. 1, line 43).
Regarding claim 7, Hekmatshoar-Tabari further discloses an extrinsic region comprised of a doped polycrystalline III-V semiconductor material or a doped single crystalline III-V semiconductor material that is present atop the base region (18P, col. 7, line 10:  remaining portion of 18L, comprising: col. 6, lines 15-32:  comprising doped polycrystalline or single crystalline first semiconductor material InGaAs as noted in rejection of claim 1 above).
Regarding claim 8, Hekmatshoar-Tabari further discloses that the supporting substrate semiconductor material is indium phosphide (InP, col. 5, lines 14-19)
Regarding claim 9, Hekmatshoar-Tabari further discloses that the base region is comprised of indium gallium arsenide (InGaAs, col. 12, line 1).
Regarding claim 10, Hekmatshoar-Tabari further discloses that the emitter region and the collector region are a type III-V semiconductor including aluminum (InAlAs, col. 12, line 2) to increase the band gap of the second III-V semiconductor material to be greater than the first III-V semiconductor material (InGaAs, col. 12, line 1; and col. 9, lines 45-55:  second semiconductor material band gap greater than that of first semiconductor material).

Allowable Subject Matter
Claims 4 and 5 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Claims 11-20 would be allowable if rewritten or amended to overcome the double patenting rejections set forth in this Office action, or if obviated by suitable terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither discloses nor suggests for dependent claims 4 and 5, depending from independent claim 1,  “...an air gap region ... having an inverted apex geometry, wherein sidewalls of the air gap region extending to an apex of the inverted apex geometry are present on facets of a supporting substrate having a {110} crystalline orientation (claim 1), the facets extending from the outermost edge of each of the emitter region and the collector region (claim 4) a position of the facets provide that an upper surface of the air gap region is in direct contact with a base surface for an entirety of each of said base region and said emitter and collector regions (claim 5)”;  and the prior art neither discloses nor suggests, in the context of independent claim 11, the limitations “... sidewalls of the trench that lead to an inverted apex are provided by facets of the substrate III-V semiconductor material having a {110} crystalline orientation; an air gap fill ... having a planar surface opposite a base of the air gap fill that is in contact with the inverted apex of the trench; ... wherein an entirety of a base surface for each of the emitter region, the base region and the collector region is present directly on the planar surface of the dielectric fill”.  The Examiner calls attention to the rejection of current claim 1 over Hekmatshoar-Tabari, Leidy, Caneau, Donnelly, and Sonsky for an exposition of the closest prior art.
Claims 12-20 are indicated allowable as depending from claim 11.

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.
The non-statutory double patenting rejections of claims 1-10 are overcome by the current amendments to claim 1, which is no longer obvious over claim 1 of U.S. Patent No. 10,615,271 in combination with any discovered prior art.  The double patenting rejections of claim 11-20 are maintained.  No substantive argument was made by the applicant.
The Applicant argues on page 11 of the remarks with regard to claim 1 that, “…the structure relied upon by the Examiner from Leidy et al., i.e., FIG. 1 of Leidy et al., includes two air gaps both having reference number 112. Additionally, the air gaps do not extend across the entire active area of the device depicted in FIG. 1 of Leidy et al, which includes the regions underlying reference number 130b and 130a.  Accordingly, Leidy et al. fails to teach or suggest an air gap region underlying the base region, emitter 
The argument is not persuasive.  As shown in Leidy, Figs. 4A-B, (see para. [0054-0055]), a void is formed in an annular shape using mask opening 304, thus creating a single void to be dielectric filled in the substrate surrounding a supporting central portion.  As the purpose of this void region is to reduce parasitics, it would be obvious to minimize the remaining substrate support to minimize said parasitics.  In combination with Hekmatshoar-Tabari, this would entail removing as much substrate directly under the base region as possible, subject to necessary physical support with respect to device physical dimensions, these being obvious design tradeoffs.  Therefore, in addition to creating the void underlying the collector and emitter regions, it would be obvious to create the void underlying as much of the base region as possible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891             

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891